DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (US 20100287057).
Re claim 1, Aihara et al. teaches:
	A display screen that displays the e-label (e-label 200, FIG. 1+);
One or more sensors configured to gather situation data associated with the device comprising electronic signature data of electronic signals of an electronic external device identifying the electronic external device (FIG. 4+ and paragraph [0093] + which teaches that a light sensor detects a white LED lighting of the cell phone, which when processed by the shelf label is interpreted as an electronic identifier of the device (presence of the device)  The sensor is interpreted as sensing, and thus the sensor is configured to gather the data  and thus is capable of gathering data that could later be used to identify a type of device, for example as the type of data is not patentably distinguishing when it comes to the sensor element).  The prior art are interpreted as electronic signature data of electronic signals as the light is interpreted as signature data of electronic signals.  Electronic signature data is sufficiently broad to be read on by the signals output by the devices of the prior art.
Though silent to explicitly reciting a logic circuit operably coupled to the display screen and the one or more sensors configured to: detect an appearance modification event triggers based on the situation data which includes the electronic signature, from the one or more sensors and modify based on the signature an appearance of the e-label on the display screen by changing the appearance between a barcode and human readable text, the Examiner notes that it would have been obvious to have a  logic circuit to control the changing of the display in order to update what is being displayed, as an a obvious expedient for data processing (control thereof). The situational data of the light being detected reaching a certain threshold is the appearance modification event trigger than causes the display to be changed.  Having a logic circuit/ circuitry, such as a well-known processor/CPU/ circuitry  to perform such changing responsive to sensor inputs is an obvious expedient in order to change the display based on sensor data (control electronic operation). CPU/ logic circuits are known in the art for electronic data processing.  
Re the limitation that the signature identifies a “type” of external device, the Examiner notes that Aihara et al. teaches (paragraph [0095]+) that the detecting of the cell phone can result from detecting an amount of change from the brightness in the surrounding  environment or can be an absolute magnitude of light measurement (white phone illumination).   Additionally, Aihara et al. teaches that the cell phone camera makes a shutter sound at photographing and that a sound or ultrasound that is not audible, can be detected with a switch at the shelf label.  Aihara et al. continues with options for a magnet and magnet sensor at the label to detect the phone, mechanical bumping into the label being detected, and image recognition of a cell phone in range.  Further, Aihara teaches that the shelf label system can sense transmitted radio waves or sensing a temporal change in the image or intensity, and that NFC or FeliCa can be used to obtain cell phone information as a trigger, and that combinations of the above techniques are available.  As a result, Aihara et al. is interpreted to teach identifying the type (cell phone) is present.  As a result of this detection, of a type of device from an electronic signature being used as a trigger, the display is interpreted as modified because it is determined that a phone (mobile device type) is present.  The use of a “logic circuit” or equivalent circuit in order to operate based on the trigger is an obvious expedient in order to change the display based upon the sensed signal/ signature.  As an example, as NFC is a wireless communication between electronic devices, it would have been obvious that the signal (signature) provide some type of identification information in order to facilitate communication between devices, analogous to known UID for example, to provide basic identification information for communication and tracking purposes.   Alternatively, the ultrasonic sound uniquely identifies that a cell phone is communicating.
Re the additional limtaitosn that its electronic signature data of electronic signals, the Examiner notes that the LED output of the device is interpreted as an electronic signature data of electronic signals of an electronic device that is used to identify an external device type (external device is a type emitting a light) and thus the device has the detection of light interpreted as a phone light and thus is identifying the type as a phone device (type).
Even further, “type” is sufficiently broad to read on whether a device is electronic, or whether the device is compatible with the system, and thus if its identifiable (signal) the device “type” has been identified within the system (compatible).
Re claim 2, the Examiner notes that the situational data such as the detection of the LED from the mobile device, which can only occur at a location close enough to the sensor, is interpreted to read on a location of the device, as it is located in proximity in order for the light to be sensed.
Re claim 3, as discussed above, the display is changed.  This is interpreted to include changing a size/ shape/ position of the label, while also realizing that such changes in display are an obvious matter of design variation/ in order to change the displayed data for aesthetics, viewing, intended use, etc.
Re claim 4, claim 15 recites that brightness, or a change in brightness or sound is used as a trigger.  Additionally, the Examiner notes that it would have been obvious that once the brightness/ change in brightness/ sound is detected, that an appearance modification trigger is triggered to change the display, and subsequently, it would have been obvious that the absence of those triggers would also cause a subsequent change of display back to the original display state, in order to display the original data, which reads on the claim limitations.  The Examiner notes that the claim does not appear to require a plurality of triggers or situational data given the claim language of “one or more” and detecting “a” particular trigger from a “plurality of appearance modification event triggers”
Re claim 5, as discussed above re claim 4, the set of appearance parameters can be associated with the switching between the human readable text and the barcode, wherein changing the size/ shape/ layout of such varied information is within the ordinary skill in the art for aesthetics, ease of use, intended use, etc.
Re claim 6, as discussed above, the appearance parameters can be the switching between the barcode and human readable based on the situational data (light being detected and then light not being detected which would have resulted in switching from the barcode to the human readable).
Re claim 9, the use of a microprocessor/CPU is an obvious expedient to control operation of an electronic device such as the e-label.
Re claims 10-16 and 19-21 the limitations have been discussed above re claims 1-6 and 1-2.  Further, re claims 19 and 21, as a mobile phone is obvious to be identified by the mobile phone sound (ultrasound), illumination, imaging, etc. or via NFC/ FeliCa communication, the type of device is interpreted as a scanner, as mobile phones are known to have such functionality, and thus a phone can be interpreted as a scanner because the display (label) is changing to a barcode to be scanned by the scanner/phone upon the sensing/ detecting.    The e-label changes when it detects a phone nearby and changes to a barcode to be read (re claim 21), which is interpreted as modifying based on the type of electronic device as a phone is detected/ sensed by the light and thus a display is changed to a form to be readable by the phone.
Re claims 22-23, the Examiner notes that the appearance of the e-label is modified based on the type of external device in that based upon the detection of the cell phone light the e-label is changed to a form to be read by the cell phone.
Re claim 24, the limitations have been discussed above re claim 3.
Claims 1-6, 9-16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aihara et al. (US 20100287057) in view of Matayoshi (US 20200286135).
Re claim 1, Aihara et al. teaches:
	A display screen that displays the e-label (e-label 200, FIG. 1+);
	One or more sensors configured to gather situation data associated with the device comprising an electronic signature of an electronic external device identifying the electronic external device (FIG. 4+ and paragraph [0093] + which teaches that a light sensor detects a white LED lighting of the cell phone, which when processed by the shelf label is interpreted as an electronic identifier of the device (presence of the device)).
Though silent to explicitly reciting a logic circuit operably coupled to the display screen and the one or more sensors configured to: detect an appearance modification event triggers based on the situation data which includes the electronic signature, from the one or more sensors and modify based on the signature an appearance of the e-label on the display screen by changing the appearance between a barcode and human readable text, the Examiner notes that it would have been obvious to have a  logic circuit to control the changing of the display in order to update what is being displayed, as an a obvious expedient for data processing (control thereof). The situational data of the light being detected reaching a certain threshold is the appearance modification event trigger than causes the display to be changed.  Having a logic circuit/ circuitry, such as a well-known processor/CPU/ circuitry  to perform such changing responsive to sensor inputs is an obvious expedient in order to change the display based on sensor data (control electronic operation). CPU/ logic circuits are known in the art for electronic data processing.  
Re the limitation that the signature identifies a “type” of external device, the Examiner notes that Aihara et al. teaches (paragraph [0095]+) that the detecting of the cell phone can result from detecting an amount of change from the brightness in the surrounding  environment or can be an absolute magnitude of light measurement (white phone illumination).   Additionally, Aihara et al. teaches that the cell phone camera makes a shutter sound at photographing and that a sound or ultrasound that is not audible, can be detected with a switch at the shelf label.  Aihara et al. continues with options for a magnet and magnet sensor at the label to detect the phone, mechanical bumping into the label being detected, and image recognition of a cell phone in range.  Further, Aihara teaches that the shelf label system can sense transmitted radio waves or sensing a temporal change in the image or intensity, and that NFC or FeliCa can be used to obtain cell phone information as a trigger, and that combinations of the above techniques are available.  As a result, Aihara et al. is interpreted to teach identifying the type (cell phone) is present.  As a result of this detection, of a type of device from an electronic signature being used as a trigger, the display is interpreted as modified because it is determined that a phone (mobile device type) is present.  The use of a “logic circuit” or equivalent circuit in order to operate based on the trigger is an obvious expedient in order to change the display based upon the sensed signal/ signature.  As an example, as NFC is a wireless communication between electronic devices, it would have been obvious that the signal (signature) provide some type of identification information in order to facilitate communication between devices, analogous to known UID for example, to provide basic identification information for communication and tracking purposes.   Alternatively, the ultrasonic sound uniquely identifies that a cell phone is communicating.
Re the additional limtaitosn that its electronic signature data of electronic signals, the Examiner notes that the LED output of the device is interpreted as an electronic signature data of electronic signals of an electronic device.
Nonetheless, Matayoshi teaches that sensor circuitry 10 of the label 2 gathers electronic signature data of electronic signals (paragraph [0051]+).  It would have been obvious that such a signal of contactless communication, would include identifying information, which can be interpreted as identifying the type of device, as it is communicated by a particular device when in proximity, thus obviating identifying the type of device as part of a generic communication to provide generic identifying information as known in the art for interaction. Thus, the label outputs in response to the sensed interaction.
Prior to the effective filing date it would have been obvious to combine the teachings in order to have a different means to identify interaction such as through NFC/RFID which doesn’t require line of sight/ optical recognition (compared to the LED), for example, wherein such communication can include a signal with associated identifying data for record keeping and more detail.
Even further, “type” is sufficiently broad to read on whether a device is electronic, or whether the device is compatible with the system, and thus if its identifiable (signal) the device “type” has been identified within the system (compatible).
Re claim 2, the Examiner notes that the situational data such as the detection of the LED/ RFID/ NFC from the mobile device, which can only occur at a location close enough to the sensor, is interpreted to read on a location of the device, as it is located in proximity in order for the light to be sensed.
Re claim 3, as discussed above, the display is changed.  This is interpreted to include changing a size/ shape/ position of the label, while also realizing that such changes in display are an obvious matter of design variation/ in order to change the displayed data for aesthetics, viewing, intended use, etc.
Re claim 4, claim 15 recites that brightness, or a change in brightness or sound is used as a trigger.  Additionally, the Examiner notes that it would have been obvious that once the brightness/ change in brightness/ sound is detected, that an appearance modification trigger is triggered to change the display, and subsequently, it would have been obvious that the absence of those triggers would also cause a subsequent change of display back to the original display state, in order to display the original data, which reads on the claim limitations.  The Examiner notes that the claim does not appear to require a plurality of triggers or situational data given the claim language of “one or more” and detecting “a” particular trigger from a “plurality of appearance modification event triggers”
Re claim 5, as discussed above re claim 4, the set of appearance parameters can be associated with the switching between the human readable text and the barcode, wherein changing the size/ shape/ layout of such varied information is within the ordinary skill in the art for aesthetics, ease of use, intended use, etc.
Re claim 6, as discussed above, the appearance parameters can be the switching between the barcode and human readable based on the situational data (light being detected and then light not being detected which would have resulted in switching from the barcode to the human readable).
Re claim 9, the use of a microprocessor/CPU is an obvious expedient to control operation of an electronic device such as the e-label.
Re claims 10-16 and 19-21 the limitations have been discussed above re claims 1-6 and 1-2.  Further, re claims 19 and 21, as a mobile phone is obvious to be identified by the mobile phone sound (ultrasound), illumination, imaging, etc. or via NFC/ FeliCa communication, the type of device is interpreted as a scanner, as mobile phones are known to have such functionality, and thus a phone can be interpreted as a scanner because the display (label) is changing to a barcode to be scanned by the scanner/phone upon the sensing/ detecting.    The e-label changes when it detects a phone nearby and changes to a barcode to be read (re claim 21), which is interpreted as modifying based on the type of electronic device as a phone is detected/ sensed by the light and thus a display is changed to a form to be readable by the phone.  Further, as the user application device communicates via NFC/ RFID/ Bluetooth, it would have been obvious that such a communication identify a type of device as part of its signal identification information as part of the communication. 
Re claims 22-23, the Examiner notes that the appearance of the e-label is modified based on the type of external device in that based upon the detection of the cell phone light the e-label is changed to a form to be read by the cell phone.
Re claim 24, the limitations have been discussed above re claim 3.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in light of the arguments provided above.  The Examiner notes that the claims does not recite that the signature contains a specific data or type of data that is functionally related to the processing of the system, aside from being used to identify the device “type”.  Type” is sufficiently broad to include various interpretations, including those set by the Examiner in the action above.  For example, “type” can include an electronic device, a device that is compatible with the system, etc., wherein the fact that it is identified (signal) the type of device is identified, as it is within the same ecosystem. 
The types of sensing in the prior art are interpreted as signatures that identify the type of device as a scanner/phone (presence of an electronic device that either has LED or contactless communication).  The use of particular sounds, illumination of white phone light, and RFID/NFC based communications are interpreted to identify the type of device, including a scanner, as the label switches its display/output in response to the sensing of output by the device, as Aihara et al. teaches outputting the code.
The prior art are interpreted as electronic signature data of electronic signals as the light and NFC/RFID are interpreted as signature data of electronic signals.  Electronic signature data is sufficiently broad to be read on by the signals output by the devices of the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887